i          i      i                                                                    i       i      i




                                   MEMORANDUM OPINION

                                          No. 04-09-00624-CV

                                   In the INTEREST OF I.H., a Child

                      From the 218th Judicial District Court, Wilson County, Texas
                                  Trial Court No. 09-05-0260-CVW
                                Honorable Stella Saxon, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 11, 2009

DISMISSED FOR LACK OF JURISDICTION

           Appellants John R. and Sherrie R. filed this cause seeking to terminate the parental rights of

Liliana P. and an unknown father, and to be appointed managing conservators of I.H. On June 3,

2009, the trial court signed an order granting Liliana P.’s motion to dismiss for lack of standing and

dismissing the cause. John R. and Sherrie R. filed a motion for new trial on July 2, 2009, and a

notice of appeal on August 31, 2009.

           The appeal from a final order in a suit in which termination of the parent-child relationship

is in issue is accelerated. TEX . FAM . CODE ANN . § 109.002(a) (Vernon 2008). Therefore, the notice

of appeal must be filed within twenty days after the final order is signed. Tex. R. App. P. 26.1(b);

In re K.A.F., 160 S.W.3d 923, 925 (Tex. 2005). The time for filing a notice of accelerated appeal is
                                                                                         04-09-00624-CV



not extended by the timely filing of a motion for new trial. K.A.F., 160 S.W.3d at 927. However, the

appellate court may extend the time to file the notice of appeal if, within fifteen days after the

deadline for filing the notice of appeal, the appellant files the notice of appeal and a motion for

extension of time. See TEX . R. APP . P. 26.3; K.A.F., 160 S.W.3d at 926.

        John and Sherrie R.’s notice of appeal was not filed until eighty-nine days after the final order

was signed, and no motion for extension of time was filed. A timely notice of appeal is necessary

to invoke this court’s jurisdiction. See K.A.F., 160 S.W.3d at 927-28; Verburgt v. Dorner, 959
S.W.2d 615, 617 (Tex. 1997).

        On October 7, 2009, we ordered appellants to show cause, not later than October 22, 2009,

why this appeal should not be dismissed for lack of jurisdiction, and advised appellants the appeal

would be dismissed if they failed to satisfactorily respond within the time provided. See TEX . R. APP .

P. 42.3(a), (c). Appellants have not filed a response to our order. Accordingly, we dismiss this appeal

for lack of jurisdiction.



                                                         PER CURIAM




                                                   -2-